DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
1.	The drawings are objected to because of the following informalities:
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in paragraph [0035] of the description: 74.  
Each part, including modified parts, should be labeled with a distinct reference character to be in compliance with 37 CFR 1.84(p)(4). Note the following informalities:
The elements represented by reference characters 100, 102, 104, 106, 112, 114, 116, 118, 120 and 122 in the embodiment shown in Fig. 7 are distinct (i.e., modified) from the elements represented by these same reference characters in at least the embodiment shown in Fig. 4.
The elements represented by reference characters 100, 102, 104, 106, 112, 114, 116, 118, 120 and 122 in the embodiment shown in Fig. 8 are distinct (i.e., modified) from the elements represented by these same reference characters in at least the embodiment shown in Fig. 4.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 

Claim Objections
2.	Claims 12 and 16 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, claims 12 and 16 have not been further treated on the merits.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


4.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



	Regarding claim 2, the limitation “an inner terminus at the radially-inner end” renders the claim indefinite because it is unclear whether “an inner terminus at the radially-inner end” refers to “an inner terminus at the radially-inner end” previously set forth in claim 1 or if it is distinct therefrom as implied by the claim construction.
	Regarding claim 3, the limitation “an outer terminus at the radially-outer end” renders the claim indefinite because it is unclear whether “an outer terminus at the radially-outer end” refers to “an outer terminus at the radially-outer end” previously set forth in claim 1 or if it is distinct therefrom as implied by the claim construction.
	Regarding claim 3, the limitation “an inner fold at the radially-inner end” renders the claim indefinite because it is unclear whether “an inner fold at the radially-inner end” refers to “an inner fold at the radially-inner end” previously set forth in claim 1 or if it is distinct therefrom as implied by the claim construction.
	Regarding claim 4, the limitation “an inner terminus at the radially-inner end” renders the claim indefinite because it is unclear whether “an inner terminus at the radially-inner end” refers to “an inner terminus at the radially-inner end” previously set forth in claim 1 or if it is distinct therefrom as implied by the claim construction.
	Regarding claim 4, the limitation “an outer terminus at the radially-outer end” renders the claim indefinite because it is unclear whether “an outer terminus at the radially-outer end” refers 

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1-11 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Delfino et al. (WO 2017/072562 A1; previously cited by Applicant; hereinafter “Delfino”).
	Delfino discloses a spoke 100 for a non-pneumatic wheel 50 defining radial R, axial A, and circumferential C directions, the spoke comprising: a web-like body 102 extending along the radial direction between a radially-outer end at 104 (note outer anchor 112 defines the radially-outer end) and a radially inner end at 106 (note outer anchor 114 defines the radially-inner end) and extending along an axial direction between opposing edges 108, 110 of the web-like body (Fig. 3), the web like body comprising a reinforcement structure 124 extending along the radial direction (Fig. 4), wherein the reinforcement structure comprises an inner terminus (end of fold 128) at the radially-inner end (Fig. 4), an outer terminus (end of fold 126) at the radially-outer 128 at the radially-inner end (Fig. 4), or an inner terminus (end of fold 128) at the radially-inner end and an outer terminus (end of fold 126) at the radially-outer end (Fig. 4); an outer anchor 112 positioned at the radially outer end and comprising an outer pair of arms 116, 118 extending in an opposing manner along the circumferential direction away from the web-like body (Fig. 4); and an inner anchor 114 positioned at the radially inner end and comprising an inner pair of arms 120, 122 extending in an opposing manner along the circumferential direction away from the web-like body (Fig. 4), wherein the reinforcement structure comprises an outer fold 126 at the radially-outer end and an inner terminus (end of fold 128) at the radially-inner end (Fig. 4), wherein the reinforcement structure comprises a plurality of inextensible cords 130 extending between the radially-outer end and the radially-inner end (paragraph [0042]; Fig. 8); and at least one pair of layers 136, 138 comprising a polymeric material, wherein the layers extend between the radially-outer end and the radially inner end with the inextensible cords embedded between the layers (paragraph [0044]; Fig. 5), wherein the inextensible cords comprise steel (paragraph [0043] and claim 4), wherein the inextensible cords comprise fiber reinforced plastics (claim 5), wherein the reinforcement structure comprises: a plurality of inextensible cords 130 extending between the radially-outer end and the radially-inner end (Fig. 8); and a second pair of layers 132, 134 comprising a second polymeric material, wherein the second pair of layers extend between the radially-outer end and the radially-inner end (paragraph [0044]; Fig. 5), wherein the first polymeric material has an elongation modulus MA10 measured at 10 percent elongation and at a temperature of 23 °C that is in the range of 1 to 10 MPa (paragraph [0046]), wherein the second polymeric material has an elongation modulus MA10 measured at 10 percent elongation and at a temperature of 23 0C that is in the range of 1 to 5 MPa (paragraph [0046]), wherein along the axial direction between the opposing edges the 0C that is in the range of 10 to 30 MPa (paragraph [0047]), and wherein the inner anchor comprises a polymeric material having an elongation modulus MA10 measured at 10 percent elongation and at a temperature of 23 0C that is in the range of 20 to 60 MPa (paragraph [0047]).

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Specifically, each of Manesh (US 2012/0234445), Hasegawa (US 10,399,381), Delfino (US 2018/0345718) and Haidet (US 2018/0354304) teach the use of reinforcements within a tire spoke.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIP T KOTTER whose telephone number is (571)272-7953. The examiner can normally be reached 9:30-6 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) J Morano can be reached on (571)272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/Kip T Kotter/Primary Examiner, Art Unit 3617